Citation Nr: 0601918	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  02-01 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

Entitlement to service connection for diabetes.

Entitlement to service connection for a lung disorder, to 
include bronchitis and pneumonia.

Entitlement to service connection for a kidney disorder.

Entitlement to service connection for a bilateral eye 
disorder.

Entitlement to service connection for a hearing disorder.

Entitlement to service connection for bilateral tinnitus.

Entitlement to service connection for asbestosis.

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from September 1943 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 decision by the Department 
of Veterans Affairs (VA) Houston, Texas, Regional Office 
(RO).  That decision denied the issues currently on appeal.

The Board remanded the claim in November 2003.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board remanded these claims in November 2003.  The RO was 
instructed to obtain a release for one of the veteran's 
private physicians, Dr. Patel, and attempt to obtain the 
pertinent treatment records.  In addition the veteran was to 
be informed that the records request for Dr. Patel was the 
second such request, and should Dr. Patel not forward the 
appropriate treatment records the veteran's claims would be 
decided without them.  In addition, the Board instructed the 
RO to schedule the veteran for a VA examination in order to 
determine the nature and etiology of any currently claimed 
disorders.

The veteran submitted a release for Dr. Patel's records.  The 
RO sent a request for the veteran's treatment records to Dr. 
Patel's office in April 2005.  There was no response.  The 
veteran was informed of the consequences should such records 
not be submitted.

Finally, the veteran was scheduled for a VA examination in 
October 2005.  Of record is a copy of the examination request 
with handwritten notes that indicate that the veteran 
appeared for the examination.  It is noted on the request 
that the veteran was scheduled for a general medical 
examination, an audiology examination, and a genitourinary 
examination.  There are no complete examination reports 
associated with the claims folder.  In addition, the 
examination request associated with the claims folder does 
not contain any of the information requested by the Board in 
the November 2003 remand.

The Board would point out that the United States Court of 
Appeals for Veterans Claims has held that "where remand 
orders of the Board or this Court are not complied with, the 
Board itself errs in failing to insure compliance."  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, inasmuch as a 
significant portion of the Board's Remand was not completed 
by the RO, the veteran's appeal is not yet ready for final 
appellate consideration.

Accordingly, the claim is REMANDED for the following:

1.  The RO should obtain complete reports 
for the VA examination or examinations 
conducted in October 2005 and associate 
them with the claims folder.

2.  If, for some reason, such examination 
reports are not available, the RO should 
schedule the veteran for a VA 
examination, or VA examinations, 
appropriate to determining the nature and 
etiology of any of the claimed disorders, 
to include diabetes, a kidney disorder, a 
bilateral eye disorder, a lung disorder, 
to include bronchitis and pneumonia, a 
hearing disorder, bilateral tinnitus, 
asbestosis, and a prostate disorder..  
The claims folder and a separate copy of 
this remand should be made available to 
any VA examiners.  The examiner(s) should 
offer an opinion as whether it is as 
likely as not that any of the veteran's 
diagnosed disorders had their origins in, 
or are otherwise related to service, to 
include exposure to cold weather.  The 
examiner(s) should provide a complete 
rationale for any opinions offered.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran right to submit additional evidence and argument 
on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

